Exhibit TCPL [27] SECOND QUARTER REPORT 2008 Consolidated Income (unaudited) Three months ended June 30 Six months ended June 30 (millions of dollars) 2008 2007 2008 2007 Revenues 2,017 2,208 4,150 4,452 Operating Expenses Plant operating costs and other 733 761 1,431 1,493 Commodity purchases resold 347 523 757 1,094 Depreciation 301 300 597 590 1,381 1,584 2,785 3,177 636 624 1,365 1,275 Other Expenses/(Income) Financial charges 191 269 415 508 Financial charges of joint ventures 17 19 33 40 Interest income and other (29 ) (48 ) (68 ) (78 ) Calpine bankruptcy settlements - - (279 ) - Writedown of Broadwater LNG project costs - - 41 - 179 240 142 470 Income before Income Taxes and Non-Controlling Interests 457 384 1,223 805 Income Taxes Current 103 96 349 263 Future 19 14 23 (23 ) 122 110 372 240 Non-Controlling Interests Non-controlling interest in PipeLines LP 13 14 34 31 Other (1 ) 1 43 6 12 15 77 37 Net Income 323 259 774 528 Preferred Share Dividends 5 5 11 11 Net Income Applicable to Common Shares 318 254 763 517 See accompanying notes to the consolidated financial statements. TCPL [28 SECOND QUARTER REPORT 2008 Consolidated Cash Flows (unaudited) Three months ended June 30 Six months ended June 30 (millions of dollars) 2008 2007 2008 2007 Cash Generated From Operations Net income 323 259 774 528 Depreciation 301 300 597 590 Future income taxes 19 14 23 (23 ) Non-controlling interests 12 15 77 37 Employee future benefits funding (in excess of)/lower than expense (7 ) 3 13 15 Writedown of Broadwater LNG project costs - - 41 - Other 20 - 60 23 668 591 1,585 1,170 (Increase)/decrease in operating working capital (126 ) 85 (104 ) 126 Net cash provided by operations 542 676 1,481 1,296 Investing Activities Capital expenditures (633 ) (386 ) (1,093 ) (692 ) Acquisitions, net of cash acquired (2 ) (4 ) (4 ) (4,224 ) Deferred amounts and other (1 ) (41 ) 111 (129 ) Net cash used in investing activities (636 ) (431 ) (986 ) (5,045 ) Financing Activities Dividends on common and preferred shares (200 ) (187 ) (390 ) (349 ) Advances from/(repaid to) parent 14 (38 ) (366 ) 718 Distributions paid to non-controlling interests (60 ) (24 ) (75 ) (34 ) Notes payable issued/(repaid), net 754 (759 ) 1,090 (257 ) Long-term debt issued - 89 112 1,451 Reduction of long-term debt (379 ) (470 ) (773 ) (795 ) Long-term debt of joint ventures issued 17 98 34 110 Reduction of long-term debt of joint ventures (28 ) (107 ) (57 ) (119 ) Common shares issued, net of issue costs 69 51 125 1,523 Junior subordinated notes issued - 1,107 - 1,107 Partnership units of subsidiary issued - - - 348 Net cash provided by/(used in) financing activities 187 (240 ) (300 ) 3,703 Effect of Foreign Exchange Rate Changes on Cash and Cash Equivalents (3 ) (27 ) 20 (30 ) Increase/(Decrease) in Cash and Cash Equivalents 90 (22 ) 215 (76 ) Cash and Cash Equivalents Beginning of period 629 347 504 401 Cash and Cash Equivalents End of period 719 325 719 325 Supplementary Cash Flow Information Income taxes paid 145 124 309 211 Interest paid 277 255 479 528 See accompanying notes to the consolidated financial statements. TCPL [29 SECOND QUARTER REPORT Consolidated Balance Sheet (unaudited) June 30, December 31, (millions of dollars) 2008 2007 ASSETS Current Assets Cash and cash equivalents 719 504 Accounts receivable 1,145 1,116 Inventories 549 497 Due from TransCanada Corporation 1,421 835 Other 401 188 4,235 3,140 Plant, Property and Equipment 24,149 23,452 Goodwill 2,813 2,633 Other Assets 1,839 1,940 33,036 31,165 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Notes payable 1,133 55 Accounts payable and accrued liabilities 1,985 1,769 Accrued interest 252 260 Current portion of long-term debt 537 556 Current portion of long-term debt of joint ventures 30 30 3,937 2,670 Due to TransCanada Corporation 1,527 1,307 Deferred Amounts 1,283 1,107 Future Income Taxes 1,218 1,193 Long-Term Debt 11,945 12,377 Long-Term Debt of Joint Ventures 875 873 Junior Subordinated Notes 1,006 975 21,791 20,502 Non-Controlling Interests Non-controlling interest in PipeLines LP 603 539 Other 73 71 676 610 Shareholders' Equity 10,569 10,053 33,036 31,165 See accompanying notes to the consolidated financial statements. TCPL [30 SECOND QUARTER REPORT Consolidated Comprehensive Income (unaudited) Three months ended June 30 Six months ended June 30 (millions of dollars) 2008 2007 2008 2007 Net Income 323 259 774 528 Other Comprehensive Income/(Loss), Net of Income Taxes Change in foreign currency translation gains and losses on investments in foreignoperations (1) (14 ) (184 ) 39 (221 ) Change in gains and losses on hedges of investments in foreign operations (2) 17 46 (24 ) 55 Change in gains and losses on derivative instruments designated as cash flow hedges (3) 29 (36 ) 33 (37 ) Reclassification to net income of gains and losses on derivative instruments designated as cash flow hedges pertaining to prior periods (4) 1 23 (18 ) 20 Other Comprehensive Income/(Loss) 33 (151 ) 30 (183 ) Comprehensive Income 356 108 804 345 (1) Net of income tax expense of $5 million and recovery of $20 million for the three months and six months ended June 30, 2008, respectively (2007 - $51 and $56 million expense, respectively). (2) Net of income tax expense of $8 million and recovery of $14million for the three months and six months ended June 30, 2008,respectively (2007 - $23 and $28 million expense, respectively). (3) Net of income tax expense of $37 million and $49million for the three months and six months ended June 30, 2008, respectively(2007 - $15 million and $10 million recovery, respectively). (4) Net of income tax recovery of $2 million and $11million for the three months and six months ended June 30, 2008, respectively (2007 - $7 million and $5 million expense, respectively). See accompanying notes to the consolidated financial statements. TCPL [31 SECOND QUARTER REPORT Consolidated Accumulated Other Comprehensive Income (unaudited) (millions of dollars) Currency Translation Adjustment Cash Flow Hedges Total Balance at December 31, 2007 (361 ) (12 ) (373 ) Change in foreign currency translation gains and losses on investments in foreign operations (1) 39 - 39 Change in gains and losses on hedges of investments in foreign operations (2) (24 ) - (24 ) Change in gains and losses on derivative instruments designated as cash flow hedges (3) - 33 33 Reclassification to net income of gains and losses on derivative instruments designated as cash flow hedges pertaining to prior periods (4)(5) - (18 ) (18 ) Balance at June 30, 2008 (346 ) 3 (343 ) Balance at December 31, 2006 (90 ) - (90 ) Transition adjustment resulting from adopting new financial instruments standards (6) - (96 ) (96 ) Change in foreign currency translation gains and losses on investments in foreign operations (1) (221 ) - (221 ) Change in gains and losses on hedges of investments in foreign operations (2) 55 - 55 Change in gains and losses on derivative instruments designated as cash flow hedges (3) - (37 ) (37 ) Reclassification to net income of gains and losses on derivative instruments designated as cash flow hedges pertaining to prior periods (4) - 20 20 Balance at June 30, 2007 (256 ) (113 ) (369 ) (1) Net of income tax recovery of $20 million for the six months ended June 30, 2008 (2007 - $56 million expense). (2) Net of income tax recovery of $14 million for the six months ended June 30, 2008 (2007 - $28 million expense). (3) Net of income tax expense of $49 million for the six months ended June 30, 2008 (2007 - $10 million recovery). (4) Net of income tax recovery of $11 million for the six months ended June 30, 2008 (2007 - $5 million expense). (5) The amount of gains and losses related to cash flow hedges reported in accumulated other comprehensive income that will be reclassified to net income in the next 12 months is estimated to be net gains of $10 million ($7 million net losses, net of tax). These estimates assume constant gas and power prices, interest rates and foreign exchange rates over time, however, the actual amounts that will be reclassified will vary based on changes in these factors. (6) Net of income tax expense of $44 million. See accompanying notes to the consolidated financial statements. TCPL [32 SECOND QUARTER REPORT Consolidated Shareholders’ Equity (unaudited) Six months ended June 30 (millions of dollars) 2008 2007 Preferred Shares 389 389 Common Shares Balance at beginning of period 6,554 4,712 Proceeds from common shares issued 125 1,523 Balance at end of period 6,679 6,235 Contributed Surplus Balance at beginning of period 281 277 Other 1 2 Balance at end of period 282 279 Retained Earnings Balance at beginning of period 3,202 2,719 Transition adjustment resulting from adopting new financial instruments accounting standards - 4 Net income 774 528 Preferred share dividends (11 ) (11 ) Common share dividends (403 ) (358 ) Balance at end of period 3,562 2,882 Accumulated Other Comprehensive Income Balance at beginning of period (373 ) (90 ) Transition adjustment resulting from adopting new financial instruments standards - (96 ) Other comprehensive income 30 (183 ) Balance at end of period (343 ) (369 ) Total Shareholders' Equity 10,569 9,416 See accompanying notes to the consolidated financial statements. TCPL [33 SECOND QUARTER REPORT 2008 Notes to Consolidated Financial Statements (Unaudited) 1. Significant Accounting Policies The consolidated financial statements of TransCanada PipeLines Limited(TCPLor the Company) have been prepared in accordance with Canadian generally accepted accounting principles (GAAP). The accounting policies applied are consistent with those outlined in TCPL's annual audited Consolidated Financial Statements for the year ended December 31, 2007. These Consolidated Financial Statements reflect all normal recurring adjustments that are, in the opinion of management, necessary to present fairly the financial position and results of operations for the respective periods. These Consolidated Financial Statements do not include all disclosures required in the annual financial statements and should be read in conjunction with the 2007 audited Consolidated Financial Statements included in TCPL’s 2007 Annual Report. Amounts are stated in Canadian dollars unless otherwise indicated. In Pipelines, which consists primarily of the Company's investments in regulated pipelines and regulated natural gas storage facilities, annual revenues and net income fluctuate over the long term based on regulators' decisions and negotiated settlements with shippers. Generally, quarter-over-quarter revenues and net income during any particular fiscal year remain relatively stable with fluctuations resulting from adjustments being recorded due to regulatory decisions and negotiated settlements with shippers, seasonal fluctuations in short-term throughput on U.S. pipelines, acquisitions and divestitures, and developments outside of the normal course of operations. In Energy, which consists primarily of the Company’s investments in electrical power generation plants and non-regulated natural gas storage facilities, quarter-over-quarter revenues and net income are affected by seasonal weather conditions, customer demand, market prices, planned and unplanned plant outages,acquisitions and divestitures, and developments outside of the normal course of operations. In preparing these financial statements, TCPL is required to make estimates and assumptions that affect both the amount and timing of recording assets, liabilities, revenues and expenses since the determination of these items may be dependent on future events. The Company uses the most current information available and exercises careful judgement in making these estimates. In the opinion of management, these consolidated financial statements have been properly prepared within reasonable limits of materiality and within the framework of the significant accounting policies. 2. Changes in Accounting Policies Future Accounting Changes International Financial Reporting Standards The Canadian Institute of Chartered Accountants’ Accounting Standards Board (AcSB) announced that Canadian publicly accountable enterprises are required to adopt International Financial Reporting Standards (IFRS), as issued by the International Accounting Standards Board (IASB), effective January 1, 2011. In June 2008, the Canadian Securities Administrators (CSA) proposed that Canadian public companies which are also SEC registrants, such as TCPL, could retain the option to prepare their financial statements under U.S. GAAP instead of IFRS.
